Citation Nr: 0311568	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  00-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied entitlement to 
service connection for a bilateral foot disorder.  The 
veteran disagreed with that determination in June 2000, and, 
after the RO issued a statement of the case (SOC) in June 
2000, the veteran submitted a timely substantive appeal in 
July 2000.  In a supplemental statement of the case (SSOC) 
issued in October 2002, the RO characterized the issue as a 
claim for service connection for bilateral pes planus, and 
continued the denial of the claim.

In his July 2000 substantive appeal, the veteran requested a 
Travel Board hearing.  The veteran wrote a statement in which 
he requested cancellation of that hearing, and the veteran's 
request for withdrawal of the hearing was submitted, with a 
cover letter by the veteran's representative, in June 2001.  
The veteran has been afforded his right to a hearing, and 
appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A diagnosis of pes planus was noted on the veteran's 
service induction examination.

3.  The veteran was treated for an ingrown toenail and 
painful feet in service.

4.  The evidence establishes that the veteran had a temporary 
increase in foot symptomatology during service, but did not 
incur a permanent increase in the severity of that disorder.


CONCLUSION OF LAW

Pre-existing pes planus was not permanently aggravated by the 
veteran's military service, and the criteria for service 
connection are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.304, 3.306 (2002). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he required treatment for a pre-
existing foot disorder in service, and has suffered foot 
problems since his release from service, and is therefore 
entitled to service connection for a foot disorder.  The law 
provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This change in the 
law is applicable to this claim.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

By the March 2000 rating decision and a June 2000 SOC, the 
veteran was notified of the laws and regulations applicable 
to his claim, including the provisions of 38 C.F.R. §§ 3.306 
regarding aggravation.  Also, in July 1999, the RO sent him a 
letter telling him exactly what was needed to substantiate 
his claim.  Although this letter was sent prior to enactment 
of the VCAA, it still shows that the veteran was clearly 
notified what information and evidence was needed in his 
case.

More importantly, in February 2001, the RO sent a letter to 
the veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in February 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the VCAA notification 
letter was sent to the veteran by the RO and not the Board.  
The RO's duty to notify, pursuant to 38 C.F.R. § 3.159(b), 
was not invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

The letters to the veteran, especially those in 1999 and 
2001, have asked him to identify all VA and private health 
care providers who had records pertinent to his claim and to 
complete releases for each such provider.  With respect to 
VA's duty to assist the veteran, the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The RO has obtained 
all evidence identified by the veteran.  Although service 
medical records were already associated with the claims file 
before the veteran submitted this claim, the RO again 
requested the veteran's service medical records.  The 
National Personnel Records Center indicated that no service 
medical records or Surgeon General's Office records were 
available, and further indicated that, if records for the 
veteran were present in 1973, they were destroyed by fire.  
The RO, by a letter dated in April 2001, advised the veteran 
that the Record Service Center in St. Louis was unable to 
find his service medical records.  The RO afforded the 
veteran an opportunity to complete a Request For Information 
Needed To Reconstruct Medical Data, NA Form 13055.  The 
veteran provided the requested information, and indicated 
that he was treated for his foot disorder in service in 
August 1943, in February 1944, October 1944, and October 
1945.  However, no additional records were located.  
Therefore, there is no basis for speculating that evidence 
exists that VA has not obtained.  

The Board notes that the veteran has reported post-service 
treatment by a family member who was a physician, but there 
is no indication that any records exist concerning this 
alleged treatment.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with this claim.  However, examination is not needed because 
there is no competent evidence that the claimed condition was 
possibly aggravated by his military service.  This is 
discussed in more detail below.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  



Factual background 

The veteran's service entrance examination, conducted in 
November 1942, disclosed pes planus, first degree, not 
currently disabling (NCD).  Service medical records obtained 
in July 1948 disclose that the veteran was hospitalized for 
treatment of an "ingrowing" toenail, right foot, cause 
undetermined, in August 1943.  The veteran was treated in 
December 1943 for acute bronchitis, in February 1944 for 
nasopharyngitis, and in March 1944 for influenza, mild.  A 
sick report extract obtained in 1948 discloses that the 
veteran sought treatment in February (no year listed) and in 
November 1944.  The type of illness or injury for which the 
veteran was treated on those dates was not listed.  The 
report of a separation examination conducted in November 1945 
includes a notation that the veteran sustained a back injury 
in 1943.  No musculoskeletal abnormalities or other clinical 
history were noted on that examination.

A March 1962 application for compensation or pension 
discloses that the veteran stated he was disabled as a result 
of coronary problems and tuberculosis.  The veteran did not 
list any other disabilities.  Clinical records reflect that 
the veteran was hospitalized for treatment of tuberculosis in 
February 1962.  The brief treatment records of that 
hospitalization, and post-hospitalization records dated in 
1962, reflect no other diagnoses.  

Records of K.E.S, DPM, dated from June 1997 through September 
1999, reflect that the veteran had a prominent first 
metatarsal joint, had discomfort with palpation, had problems 
with the calcaneus, and associated obvious pronation of the 
feet.  The veteran complained of painful arches bilaterally, 
and reported that the problem had been present for a long 
time.  

VA outpatient records dated in August 1999 reflect that the 
veteran complained of bilateral foot pain.  The VA clinical 
records also note assignment of a diagnosis of pes planus.

In a statement submitted in July 2000, the veteran stated he 
was wrongfully inducted into military service and that if the 
physicians had done their jobs properly, he would not have 
been accepted into service because his foot disorder would 
have disqualified him.  The veteran stated he spent many 
hours in service in pain and distress and was assigned 
limited duty on numerous occasions because of his foot 
problems.

By statements submitted in July 2000, fellow former 
servicemembers indicated that they had observed the veteran 
in service and knew he had a lot of problems with his feet 
and legs.  

At a hearing conducted in November 2000, the veteran 
testified that his foot problem might have been a deformity 
from birth.  He testified that, prior to service, he did have 
some trouble with his feet.  During service, he had 
difficulty with physical training and would sometimes fall 
out during marches.  He testified that he got an infection of 
some kind in his toe and the bottom of his foot which 
required soaking and he was hospitalized in service.  He 
stated that rather than complete treatment of his feet, he 
elected to go overseas with his unit.  After service, he 
worked for his wife's father and could be assigned to jobs 
that did not require him to be on his feet.  He testified 
that, whenever his feet bothered him after service, a doctor 
who was a family member would bind his feet with adhesive 
tape.  He testified that he had post-service treatment of his 
feet with that family member through 1952 and again about six 
years later, and treated himself as he had been shown the 
rest of the time.

Medical statements the veteran submitted in December 2000 
from his VA physicians indicate that the veteran had a 
complaint of almost permanent foot pain and that the bones in 
his feet were quite deformed, were abnormal, and possibly had 
caused him pain for many years.

VA outpatient treatment records dated from October 1999 
through September 2002 reflect that, in April 2000, the 
veteran had two small mobile nodules along the tendon of the 
great toe behind the metatarsopharyngeal joint, and those 
were tender.  Left arch pain was noted in May 2000.  The 
clinical records reflect that the veteran retired from 
plumbing and welding employment.  In September 2002, the 
veteran stated that his feet did not hurt, but that his 
toenails required trimming.  He stated that, on a pain scale 
from zero to 10, with zero being no pain and 10 being severe 
pain, his foot pain was zero.   

Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b).  The evidence 
of record, including the veteran's service induction 
examination and the veteran's own testimony, clearly 
establishes that the veteran had a bilateral foot disorder, 
diagnosed as pes planus, first degree, prior to his service.  
The presumption of soundness is not applicable as to the 
veteran's bilateral pes planus condition.  The issue, then, 
is whether the appellant's preexisting foot condition was 
aggravated by his period of active military service.

The veteran's service medical records reflect that he was 
treated for an "ingrowing" toenail in 1943.  The veteran 
has testified that he was also treated for foot pain other 
than due to an ingrown toenail.  There is no finding of 
record as to whether the veteran was in combat, but his 
testimony suggests that he did serve in combat.  If the 
veteran served in combat, his statements would be sufficient 
to establish that he had foot pain in service other than due 
to an ingrown toenail.  38 U.S.C.A. § 1154.  Even if the 
veteran did not serve in combat, his testimony that he was 
treated for foot pain other than pain due to an ingrown 
toenail is credible.  The Board accepts the veteran's 
statements and testimony, which are supported from lay 
statements from fellow former servicemembers, as sufficient 
to establish that the veteran had foot pain in addition to 
that caused by an ingrown toenail during service.  


Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(a), (b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The post-service clinical evidence of record includes records 
relating to the veteran's treatment and hospitalization in 
1962 for tuberculosis.  These clinical records do not include 
any notation of complaints of foot pain, and there is no 
notation of diagnosis of any disorder other than 
tuberculosis.  However, these records are brief, and clearly 
incomplete, so, although this evidence weighs against the 
veteran's claim, it is not dispositive.  

The records of the veteran's in-service hospitalization in 
August 1943 disclose no notation of any diagnosed foot 
disorder other than an ingrown toenail.  The report of the 
August 1943 physical examination for hospitalization includes 
a specific note that the veteran's physical condition was 
good, other than the ingrown toenail.  The records reflect 
that the toenail improved with treatment.  Thus, this record 
does not support the veteran's contention that his pre-
existing foot disorder increased in severity during service.  
However, the hospitalization record is brief, and it is not 
clear whether the records obtained by the RO in 1948 were 
complete.  This evidence does not support the veteran's 
claim, but it does not weigh against the claim either.  

The veteran has testified that he sought treatment for foot 
pain in service, and was given different shoes to help 
relieve the pain.  However, the fact that the veteran 
experienced foot-related symptoms during service does not 
automatically lead to a conclusion that his pre-existing foot 
disorder was aggravated during or by his service.  The 
question is basically one of whether the appellant 
experienced a permanent increase in his foot disability due 
to military service and not merely whether his foot disorder 
became more symptomatic during military training.  The 
determination as to whether a preexisting condition was 
aggravated by military service is a question of fact.  See, 
e.g., Verdon, 8 Vet. App. at 535.  Simply because he 
experienced episodes of foot pain during service, this is 
not, in and of itself, tantamount to concluding there was 
aggravation of his preexisting disorder - especially since 
there are no clinical indications of an overall increase in 
the severity of the underlying condition as a whole, as 
contrasted to only the symptoms associated with it.  

There is no clinical evidence that the veteran sought formal 
medical treatment for a foot disorder following service until 
1997.  As the veteran had been separated from service for 
over 50 years at that time, this fact weighs against the 
veteran's claim.  A 50-year gap in the need for clinical 
treatment is persuasive evidence that the veteran's increase 
in foot symptoms in service was acute, and was not a lasting 
increase in disability, and that the increased severity of 
symptoms resolved.  This is highly probative evidence.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a pre-existing condition was 
aggravated by military service).

To establish that the increase in foot symptoms noted during 
service was permanent rather than temporary, the veteran has 
testified that he sought informal clinical treatment for his 
feet following service from a family member who was a 
physician.  This testimony may be sufficient to establish 
that the veteran's increased foot symptoms did not resolve 
immediately upon his discharge, but is not sufficient to show 
continuity of those increased symptoms to the present, 50 
years post-discharge.  The absence of evidence that the pre-
existing disorder was permanently aggravated, rather than 
temporarily aggravated, weighs heavily against a 
determination that a foot disorder which existed prior to 
service was permanently aggravated in service.  

The Board finds that notes of VA outpatient treatment dated 
in September 2002 also weigh against the veteran's claim that 
his foot disorder was permanently aggravated in service.  In 
particular, in September 2002, the veteran stated that, on a 
pain scale from zero to 10, with 10 being the worst pain, his 
foot pain was zero.  This is fairly persuasive evidence that 
an increase in severity of foot problems which occurred 
during the veteran's service was not permanent.  

The veteran has also provided two statements from VA 
physicians who have stated that he has almost permanent foot 
pain and that the current findings reflect that he has had 
pain and foot problems for many years.  Neither of these 
medical statements provides an opinion that the veteran 
aggravated a pre-existing foot disorder in service.  Both 
statements are devoid of any evidence that the veteran's 
bilateral foot disorder has persisted at the current level of 
severity for the 50-plus years since his service discharge.  
These statements establish that the veteran has a current 
foot disorder, but do not support the veteran's claim that a 
pre-existing disorder was aggravated in service.  Thus, while 
these statements do not weigh against his claim, they are not 
persuasive to assist him in establishing that claim, and are 
not sufficient to place the evidence in equipoise with the 
evidence against the claim.  

The Board notes that the veteran has submitted a statement in 
which he contends that his claim is being denied because his 
service medical records were destroyed by a fire at the 
federal facility where those records were stored, and that he 
should not be penalized for the loss of those records.  
However, as noted, there are service medical records 
associated with the claims file which were obtained prior to 
the 1973 fire at the National Personnel Records Center.  The 
veteran contends that requesting morning reports or sick 
reports would provide additional evidence.  The Board notes, 
however, that an extract of sick reports was obtained, and is 
associated with the claims file.  The dates included in that 
extract correlate with service medical records which have 
been obtained.  

More importantly, however, the evidence necessary to support 
the veteran's claim cannot be supplied by service medical 
records.  The Board has accepted the veteran's testimony that 
he had an increase in the severity of foot symptoms in 
service as sufficient to establish that fact.  The evidence 
which would be necessary to prove the veteran's claim, or 
place it in equipoise, is evidence reflecting that the 
increased severity of his foot symptoms in service was 
permanent or was accompanied by an increase in the underlying 
pathology of the foot disorder.  The absence of post-service 
clinical evidence that the increased severity of a foot 
disorder continued in the years following his service, not 
the lack of in-service clinical records, defeats his claim.  

The preponderance of the evidence is against a finding that 
the veteran's foot disorder was permanently aggravated in 
service.  Essentially the only evidence supporting the 
veteran's contention is his own belief, expressed in 
statements and testimony.  The Board is cognizant of the fact 
that the appellant contends that his foot disorder was 
aggravated by service.  However, his lay statements are not 
competent evidence of increased disability.  The appellant is 
competent to report any symptoms that he has experienced, see 
Gregory v. Brown, 8 Vet. App. 563, 569 (1996), but he does 
not have the medical expertise to diagnose those symptoms to 
be manifestations of increased disability, see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

However, the question as to whether the veteran's foot 
disorder permanently increased in severity must be answered 
by looking at all the evidence of record.  The Board finds, 
despite the veteran's testimony that he continued to suffer 
with increased foot pain after service, the lack of objective 
post-service evidence to support his lay testimony weighs 
heavily against the claim.  

By a preponderance, the evidence establishes that the 
increased severity of a foot disorder noted in service 
resolved after the veteran's service, and was not permanent.  
Because the evidence as to whether a pre-existing foot 
disorder was aggravated, that is, permanently increased, 
during or as a result of the veteran's service, is not in 
equipoise to warrant a more favorable determination, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for pes planus must be denied.  

















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for pes planus is denied.




	                        
____________________________________________
	Michelle L. Kane,
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

